DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements filed on 9/3/2020 are acceptable.
Drawings
The drawings filed on 9/3/2020 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 9/3/2020 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 12-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Pang et al. (US 2007/01582024).
Regarding claim 1, Pang discloses:

a) a step of forming a film (215, ¶0016) covering the first front face (205); 
b) a step of forming at least one opening (220, ¶0018) in the film (215), said at least one opening (220) being for delimiting the at least one solder bump (230); 
c) a step of filling, by screen printing, the at least one opening (220) with a solder material (225, ¶0019) so as to form the at least one solder bump (230); 
d) a step of removing the film (215, ¶0021); 
the method being characterized in that step a) is preceded by forming an intermediate layer (210) sandwiched between the film (215) and the first front face (205),the intermediate layer (210) being adapted to have an adhesion energy, at either of the interfaces formed with the first front face  and the film, which is lower than the adhesion energy of an interface likely to be formed between the film and the first front face (¶0021).
Regarding claim 2, Pang further discloses:
wherein step a) comprises laminating the preformed film (¶0029), on the first front face (205).
Regarding claim 3, Pang further discloses:
wherein a heat treatment step c1) is carried out between steps c) and d), the heat treatment comprising temperature rise (¶0020).
Regarding claim 4, Pang further discloses:

Regarding claim 5, Pang further discloses:
wherein the film (215) comprises a photosensitive material (¶0018).
Regarding claim 6, Pang further discloses:
wherein step b) comprises a photolithography step (¶0018).
Regarding claim 7, Pang further discloses:
wherein step b) also comprises removing the intermediate layer (210) from the bottom of the at least one opening (220).
Regarding claim 8, Pang further discloses:
wherein removing the intermediate layer (210) from the bottom of the at least one opening (220) is carried out by plasma etching (¶0018).
Regarding claim 9, Pang further discloses:
wherein removing the intermediate layer (210) from the bottom of the at least one opening (220) is carried out by ion beam etching so as to re-deposit etching residues from the intermediate layer on the flanks of the at least one opening (¶0018).
Regarding claim 12, Pang further discloses:
wherein step d) is carried out by peeling (“mechanical processes”, ¶0018).
Regarding claim 13, Pang further discloses:
wherein step d) is followed by a second heat treatment step, called a step e) which comprises temperature rise for providing the at least one solder bump (230) with a truncated sphere shape (figure 6, ¶0020).
Regarding claim 14, further discloses:
.
Allowable Subject Matter
Claims 10, 11, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 15, the prior art does not disclose “wherein step f) is followed by a step of filling the space included between the first and the second front faces with a polymeric material”.
Regarding claim 16, the prior art does not disclose “wherein the intermediate layer has a thickness lower than 100nm”.
Regarding claim 17, the prior art does not disclose “wherein the intermediate layer comprises a fluorinated polymer”.
Regarding claim 10, the prior art does not disclose  “wherein removing the intermediate layer from the bottom of the at least one opening  is preceded by forming an additional intermediate layer, having the same nature as the intermediate layer, covering the film, and from the bottom and the flanks of the at least one opening”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899